Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for specifying a volume…”, “means operable to begin the pump…” and “means to automatically stop the pump” in claim 1; “a means for to manually pump” in claim 8; and “a means to manually stop the volume” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see applicants’ specification para [0035-0036] for interface 130, buttons 125 &127, manual jog switch 129).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8, the phrase “the input source” lacks proper antecedent basis in view of the phrase “an electrical input” (see line 3).  For the purpose of examination, the phrase “the liquid input source”.
In claim 1, line 11, 14 and 16, the phrase “the liquid output” lacks proper antecedent basis.  For the purpose of examination, the phrase “the fireproofing coating liquid output” is assumed on each line.
In claim 2, line 1, the phrase “The system” lacks proper antecedent basis.  For the purpose of examination, the phrase “The fireproofing coating liquid dispensing system” is assumed.
In claim 3, line 1, the phrase “The system” lacks proper antecedent basis.  For the purpose of examination, the phrase “The fireproofing coating liquid dispensing system” is assumed.
In claim 4, line 1, the phrase “The system” lacks proper antecedent basis.  For the purpose of examination, the phrase “The fireproofing coating liquid dispensing system” is assumed.
In claim 5, line 1, the phrase “The system” lacks proper antecedent basis.  For the purpose of examination, the phrase “The fireproofing coating liquid dispensing system” is assumed.
In claim 6, line 1, the phrase “The system” lacks proper antecedent basis.  For the purpose of examination, the phrase “The fireproofing coating liquid dispensing system” is assumed.
In claim 7, line 1, the phrase “The system” lacks proper antecedent basis.  For the purpose of examination, the phrase “The fireproofing coating liquid dispensing system” is assumed.
In claim 8, line 1, the phrase “The system” lacks proper antecedent basis.  For the purpose of examination, the phrase “The fireproofing coating liquid dispensing system” is assumed.
In claim 9, line 1, the phrase “The system” lacks proper antecedent basis.  For the purpose of examination, the phrase “The fireproofing coating liquid dispensing system” is assumed.
In claim 10, line 1, the phrase “The system” lacks proper antecedent basis.  For the purpose of examination, the phrase “The fireproofing coating liquid dispensing system” is assumed.
In claim 11, line 1, the phrase “The system” lacks proper antecedent basis.  For the purpose of examination, the phrase “The fireproofing coating liquid dispensing system” is assumed.
In claim 11, line 2, the phrase “the means to…” lacks proper antecedent basis. For the purpose of examination, claim 11 depends from claim 9 and claim 9 depends from claim 8.
In claim 12, line 1, the phrase “The system” lacks proper antecedent basis.  For the purpose of examination, the phrase “The fireproofing coating liquid dispensing system” is assumed.
In claim 13, line 1, the phrase “The system” lacks proper antecedent basis.  For the purpose of examination, the phrase “The fireproofing coating liquid dispensing system” is assumed.
In claim 14, line 1, the phrase “The system” lacks proper antecedent basis.  For the purpose of examination, the phrase “The fireproofing coating liquid dispensing system” is assumed.
In claim 15, line 1, the phrase “The system” lacks proper antecedent basis.  For the purpose of examination, the phrase “The fireproofing coating liquid dispensing system” is assumed.
In claim 16, line 1, the phrase “The system” lacks proper antecedent basis.  For the purpose of examination, the phrase “The fireproofing coating liquid dispensing system” is assumed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 5-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over DeGaray et al (US 2007/0226089 A1, referred as DeGaray’089) in view Zubrod (US 2018/0037504A1).
As to claim 1, DeGaray’089 discloses (see Figs 1, 8-9, 11, 23 and Abstract) a coating liquid dispensing system (a system for mixing and distributing slurry material on a floor substrate) comprising a portable frame (see Fig 1 and Abstract for platform 12); an electrical input (power 236, see Fig 23); a liquid tank (60) on the portable frame for holding liquid comprising: a liquid input source, a liquid output, a pump (65) intermediate the input source and the liquid output (63); a volumetric meter (64.2) intermediate the input source and the liquid output; a control system (40) in communication with the volumetric meter comprising: means for specifying a volume of liquid to output via the liquid output (63) for a batch (fed into a mixer 110); means operable to begin the pump outputting liquid from the tank through the liquid output; means to automatically stop the pump (shut-off valve 67, see para [0068] & [0072]) when a specified volume of liquid for the batch has passed through the liquid output.  In DeGaray et al the coating liquid dispensing system is capable of spraying/dispensing a fireproofing coating liquid.  In any event, the use of binder material mixed with aggregate components of cementitious slurry material spray as fireproofing coating is known in the art, such as taught by Zubrod (see para [0003] and [0012]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use DeGaray et al’s system with the commonly known components mixed as a slurry (see Abstract and para [0051] of DeGaray et al), as a fireproofing coating system since spraying the slurry mixture of these types of components on a building surface is commonly known way of fireproofing building surfaces as taught by Zubrod (see para [0003]).
As to claim 2, in DeGaray’089 the pump is capable of having an output flow capacity of at least 10 gallons per minute (see Fig 13).
Regarding claim 5, DeGaray’089 teaches sensors (61.1, 61.2) operable to automatically and continuously transmit data to a central database from which reports capable of being generated to provide quality control or worker efficiency information (see Fig 9 and para 58 and 72).
As to claim 6, in DeGaray’089 the system is controlled and data is provided by an app running on a wireless device (see para [0073]).
Regarding claim 7, DeGaray’089 teaches a handle (truck) for moving the portable frame (see para [0004].
As to claim 13, DeGaray’089 discloses (see Fig 2A) a fork lift (crane 11) pockets (26, 36) on the portable frame.
Regarding claim 14, DeGaray’089 teaches a mixer (110) to receive: fireproofing coating liquid from the fireproofing coating liquid output (63); a fireproofing coating powder (dry mixture, see Abstract, which is capable of being a powder, also granular product including powder is taught in Zubrod, see para [0008]).

Claims 3, 10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over DeGaray et al (US 2007/0226089 A1, referred as DeGaray’089) in view Zubrod (US 2018/0037504A1) as applied to claim 1 above, and further in view of DeGaray et al (US 2013/0199617A1, referred as DeGaray’617) and DeGaray et al (US 2018/0347214 A1, referred as DeGaray’214).
As to claim 3, DeGaray’089 lacks teaching a liquid drain.  However, DeGaray’617 teaches the liquid tank further comprises a liquid drain (see Fig 4A and para 66).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a liquid drain to drain the liquid from the tank as desired.
Regarding claim 10, DeGaray’089 lacks teaching a pressure washer.  However, a pressure washer (drain pipe/valve 147) is capable of being used be with the volume of liquid output via the liquid output (see DeGaray’617, Fig 4A and para 66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pressure washer to disperse the water.
As to claim 15, in DeGaray’089 the frame (12) holds an activation system comprising: a mixing tank (mixer 110) for holding activation fluid; an agitator (mixing element 113) operable to agitate the activation fluid.  However, a pump for pumping activation fluid is not taught in DeGaray et al.  DeGaray’617 teaches a pump for pumping the activation fluid to a flow of fireproofing material slurry (see para [0059] of ‘617) and a sensor (44a) calculating a volume of the activation fluid pumped.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a pump for pumping the activation fluid and a sensor for the activation fluid to continuously dispense the activation fluid and regulate the amount of activate used in properly mixing the slurry material.
Regarding claim 16, DeGaray’089 lacks teaching a controller proportionally controlling the volume of liquid dispensed. DeGaray’214 teaches a controller proportionally controlling the volume of liquid dispensed from the fireproofing coating liquid dispensing system and the volume of the activation fluid pumped (see control of dosage, see para [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a controller proportionally controlling the volume of liquid dispensed to control the dosage or concentration of the material mixed.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DeGaray et al (US 2007/0226089 A1) in view Zubrod (US 2018/0037504A1) as applied to claim 1 above, and further in view of Fazekas et al (US 2015/0298076 A1).
DeGaray’089 lacks teaching a sump pump.  Fazekas et al teaches (see Fig 4 and para [0054]) a system for producing a slurry with a sump pump located within the tank.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sump pump to discharge excess water.

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DeGaray et al (US 2007/0226089 A1) in view Zubrod (US 2018/0037504A1) as applied to claim 1 above, and further in view of DeGaray et al (US 2018/0347214 A1).
As to claim 8, DeGaray’089 lacks teaching a means to manually pump liquid.  DeGaray’214 teaches a means to manually pump liquid through the system ‘214 (see para [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a means to manually pump liquid to attain a manual control of the pumped liquid.
Regarding claim 9, DeGaray’089 lacks teaching a means to manually stop the volume of liquid.  DeGaray’214 teaches a means to manually stop the volume of liquid to output via the liquid output for a batch (see para [0070] pump off switch 92.4).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a means to manually stop the volume of liquid to stop the transport of materials.
As to claim 11, DeGaray’089 lacks teaching a remote control with the means to manually pump liquid.  DeGaray’214 teaches a remote control (item 95 with laptop computer) with the means to: manually pump liquid through the system and manually stop the volume of liquid to output via the liquid output for a batch. ‘214 (see para [0062], [0063], [0068] and [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a remote control with the means to: manually pump liquid through the system and manually stop the volume of liquid to control the system in manual mode.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DeGaray et al (US 2007/0226089 A1) in view Zubrod (US 2018/0037504A1) as applied to claim 1 above, and further in view of Nassif (US 2016/0051043A1).
DeGaray’089 lacks teaching a magnet to hold the remote control.  However, the use of a magnet to hold the remote control to the portable frame is known in the art, such as taught by Nassif (see Fig 1 and para [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a magnet to hold the remote control to securely place it in one place.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/